This is a companion case to cause No. 371, styled C. H. Perry v. J. W. Carlisle et al., 151 S.W. 1155. The appeals in both cases being from interlocutory orders of the court in the same case below, on motions heretofore granted, signed and joined in by all parties interested in both cases, stating that said two appeals were between the same parties in the same case, involving the same subjectmatter and questions, and asking that both cases be considered together and said appeals have been here so considered, this case we conclude should be affirmed for reasons and upon conclusions stated in the opinion of this date, filed in cause No. 371, styled C. H. Perry v. J. W. Carlisle et al.
Affirmed.